Citation Nr: 1027162	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to the reinstatement of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  
The Veteran was the recipient of the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the 
Purple Heart Medal and the Presidential Unit Citation.  The 
appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claim.  In her June 2006 
Substantive Appeal [VA Form 9] she declined the option of 
testifying at a personal hearing.

For the reasons below, the Board finds that further development 
is required on the appellant's claim.  Accordingly, this claim is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

After a thorough review of the claims file, the Board has 
determined that additional evidentiary development is necessary 
prior to the adjudication of the appellant's claim.



According to history provided by the appellant, she and the 
Veteran were married in December 1969 and had four children 
together.  The appellant stated that following the Veteran's non-
service-related death in 1980, she and the children received DIC 
benefits until her remarriage in 1987, when her benefits were 
terminated.  The appellant contacted the RO in January 2004 to 
notify VA of her divorce from her second husband, and to request 
that her DIC benefits be reinstated.  The appellant stated that 
the RO in Manila, Republic of the Philippines, had the Veteran's 
claims file, and that she had moved to the United States in 1981, 
following the Veteran's death.

Upon receipt of the appellant's claim, the RO contacted the 
National Archives and Records Administration (NARA) for the 
Pacific Alaska Region to obtain any records for the Veteran that 
were retired from the Republic of the Philippines.  In August 
2004, NARA replied that several searches had been conducted at 
the holding station at Sand Point, but all had come back 
negative.  It was opined that the Veteran's records were not ever 
located at that facility.  In May 2005, the RO contacted the 
National Service Life Insurance Center to search for any records 
associated with the Veteran, but was informed that records were 
only maintained from the early 1990s.  A report of contact with 
the Manila RO also indicated that there were no records in Manila 
to support the appellant's claim.

In October 2004, the RO issued a letter to the appellant, 
informing her that the Veteran's claims file was lost and that a 
rebuilt file was established in its place.  The appellant was 
requested to submit all correspondence between VA and the Veteran 
as well as evidence of the Veteran's military service or 
separation documents.  In response to this request, the appellant 
submitted several documents, including the Veteran's DD 214.

A May 1969 letter to the Veteran informed him of his transfer to 
the Temporary Disability Retired List.  An undated public voucher 
for unpaid pay and allowances due a deceased member of the armed 
forces indicated that the Navy-Marine Corps MCFC, Retired Pay 
Branch, Kansas City, MO 64197, paid the appellant $184.95.  A 
second undated letter from the Navy Relief Society (801 N. 
Randolph Street, Arlington, VA 22203) was addressed to the 
appellant, offering sympathy for her loss of the Veteran and 
expressing the desire to be of assistance to those survivors who 
are eligible for their services.  The appellant also submitted a 
nearly illegible copy of the Veteran's death certificate.  A 1976 
Department of Finance, Bureau of Internal Revenue, individual 
income tax return reflected a U.S. government pension for the 
Veteran as well as for the appellant.

A June 1976 letter from VA informed the Veteran that the law 
provides that an Endowment policy may not be issued when the 
insured is totally disabled.  Apparently, the Veteran had 
indicated on his application that he was disabled and unable to 
work.  A cover sheet, dated in November 1977, from the Board 
indicated that a decision was enclosed, but that decision was not 
submitted.

In June 2005, the RO issued a rating decision that denied 
entitlement to service connection for the cause of the Veteran's 
death.  

Further, in the Informal Hearing Presentation, the Veteran's 
representative stated that after extensive scrutiny and research, 
it was not believed that the appellant was in receipt of DIC 
benefits prior to her remarriage in 1987.  The appellant's 
representative believes that she was receiving Special 
Compensation for Severely Disabled Uniformed Services Retirees 
(SDUSR), as the Veteran was discharged from service on the 
Permanent Disability Retired list.  It was further noted that 
SDUSR falls under the jurisdiction of the U.S. Department of 
Defense and not VA.

The Board finds that it is completely unclear whether the 
appellant was in receipt of DIC benefits or any other type of 
benefit prior to her remarriage in 1987.  The RO/AMC must make 
all efforts to determine whether the appellant or her children 
were in receipt of any benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to contact the 
appellant to request that she submit any 
available records associated with the 
benefits she or her children received 
following the Veteran's death.

2.  The RO/AMC is requested to contact the 
Department of Defense as well as any other 
appropriate agency to determine whether 
the appellant and/or her children were 
afforded any benefits following the death 
of the Veteran.  Any records found as a 
result of this request should be 
associated with the Veteran's claims file.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and her representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. § 
20.1100(b) (2009).





